DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 3-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bodin (US 8,684,449).
Referring to claim 1, Bodin et al. disclose a B-pillar (27, fig 1) for an automotive vehicle (seen in fig 1), comprising: 
a component (20, fig 3) including a hard zone (21, fig 3) and a plurality of soft zone (25, 26, fig 3), said soft zone having a volume less than a volume of said hard zone (seen 21, fig 3), and wherein said soft zones are spaced from one another by portions of said hard zone.



Referring to claim 4, Bodin et al. furthermore disclose said hard zone has a yield strength of 950 MPa to 1700 MPa and a tensile strength of 1200 MPa to 2100 MPa; and said soft zone has a yield strength of 340 MPa to 780 MPa and a tensile strength of 400 MPa to 980 MPa (col 2, lines 20-60).

Referring to claim 5, Bodin et al. additionally disclose said hard zone has an elongation of greater than 4% and said soft zone has an elongation of greater than 10% (col 2, lines 20-60).

Referring to claim 6, in addition, Bodin et al. disclose said component is formed of steel, and said steel of said hard zone and said steel of said soft zone have different microstructures (col 2, lines 20-60).

Referring to claim 7, Bodin et al. also disclose said microstructure of said hard zone is martensitic; and said microstructure of said soft zone includes at least one of tempered martensite, ferrite, pearlite, bainite, austenite, and cementite (paragraph 0016).

Referring to claim 8, Bodin et al. further disclose said microstructure of said soft zone includes at least one of tempered martensite, ferrite pearlite bainite, ferrite pearlite 

Referring to claim 9, Bodin et al. furthermore disclose  component includes a forward side edge and a rear side edge each extending longitudinally from a top end to a bottom end (col 2, lines 20-60), said component has a width extending from said forward size edge to said rear side edge, said width of said component varies between said top end and said bottom end, , said hard zone has a higher yield strength and a higher tensile strength than said soft zones, said hard zone has a lower elongation than said soft zones, said hard zone has a yield strength of 950 MPa to 1700 MPa, a tensile strength of 1200 MPa to 2100 MP, and an elongation of greater than 4%, said soft zones each have a yield strength of 340 MPa to 780 MPa, a tensile strength of 400 MPa to 980 MPa, and an elongation of greater than 10%, said component is formed of steel (col 2, lines 20-60), said steel of said hard zone and said steel of said soft zones have different microstructures, said microstructure of said hard zone is martensitic, and said microstructure of said soft zones includes at least one of tempered martensite, ferrite, pearlite, bainite, austenite, and cementite (col 2, lines 20-60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodin (US 8,684,449) in view of Elfwing (US 2014/0191536).
Regarding claim 10, Bodin et al. disclose a B-pillar (27, fig 1) for an automotive vehicle (seen in fig 1).
Bodin et al. do not disclose a method of manufacturing a blank.
However, Elfwing et al. teach a method of manufacturing, comprising the steps of: 
heating a blank (paragraph 0014), and cooling at least one area of the blank at a slower rate than a remaining area (paragraph 0013) of the blank to form at least one soft zone and a hard zone (paragraph 0007), the at least one soft zone having a volume less than a volume of the hard zone.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify an automotive vehicle with a B-pillar, such as that disclosed by Bodin et al. to have a method of manufacturing steps a blank as taught by Elfwing et al. in order manufacture at least one soft zone and a hard zone of a vehicle B pillar structure.

	
Regarding claim 11, in addition, Elfwing et al. teach the cooling step includes allowing air to cool the blank (paragraph 0035).

Regarding claim 12, Elfwing et al. also teach the heating step is conducted by at least one die (paragraph 0032).



Regarding claim 14, Elfwing et al. furthermore teach the heating step is conducted by heated oil, infrared heating, or induction heating (paragraph 0032).

Regarding claim 15, Elfwing et al. also teach the heating step includes heating the at least one area of the blank by laser annealing, laser tempering, induction coils, conduction plates, or infrared heating (paragraph 0032).

Regarding claim 16, Elfwing al. also teach said component includes a plurality (paragraph 0033) of said soft zones spaced from one another by portions of said hard zone.

Regarding claim 18, Elfwing et al. further teach the hard zone has a yield strength of 950 MPa to 1700 MPa and a tensile strength of 1200 MPa to 2100 MPa; the at least one soft zone has a yield strength of 340 MPa to 780 MPa and a tensile strength of 400 MPa to 980 MPa; the hard zone has an elongation of greater than 4%; and the at least one soft zone has an elongation of greater than 10% (paragraph 0037-0038).

Regarding claim 19, Elfwing et al. also teach  said microstructure of said hard zone is martensitic; and said microstructure of said at least one soft zone includes at least one 

Regarding claim 20, Elfwing et al. further teach said microstructure of said at least one soft zone includes at least one of tempered martensite, ferrite pearlite bainite, ferrite pearlite austenite, ferrite pearlite, ferrite bainite, cementite austenite, and cementite bainite (paragraph 0016).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sikora et al. discloses a device for metal producing component. Nagai et al. disclose a side body structure.  Pohlet al. discloses an apparatus for forming a hardening blank.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820.  The examiner can normally be reached on 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612